IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-17-00267-CV

                 IN THE INTEREST OF JACK WAYNE TURNER,
                          ADULT DISABLED CHILD


                               From the 13th District Court
                                  Navarro County, Texas
                              Trial Court No. 93-00-03222-CV

                               MEMORANDUM OPINION

        Appellant Marceia Bonin-Turner (“Bonin”),1 the mother of Jack Wayne Turner

(“Jack”), appeals the trial court’s dismissal of her petition to modify parent-child

relationship and imposition of sanctions. We will affirm.

                                              Background

        Bonin and Bruce Wayne Turner (“Turner”) were divorced in 1994. The divorce

was filed in the 13th Judicial District Court of Navarro County, Texas. Bonin and Turner

had two minor children—Jack and an older sibling.                     The divorce decree awarded

managing conservatorship of both children to Bonin. Jack was born on May 25, 1988 with

Down syndrome, but the divorce decree did not specifically identify Jack as disabled.



1
 Rule 9.8 of the Rules of Appellate Procedure requires the use of initials or pseudonyms in cases involving
minors. TEX. R. APP. P. 9.8. Jack Wayne Turner is no longer a minor.
        Turner moved to Dallas County, and the case was transferred to the 303rd Judicial

District Court of Dallas county and assigned case number 9811088-V. The Dallas County

proceeding was eventually dismissed for want of prosecution on January 16, 2001. Both

of the children began to live with Turner full time after they moved to Dallas. When Jack

was fifteen years old, Turner and the children moved to Nashville and Bonin soon

followed. After a short stay in Nashville, Turner and the children moved to Westland,

Michigan. Seven years later, when Jack was twenty-three years old, Bonin did not return

Jack after a scheduled visitation and took him to live with her in Nashville. Turner filed

an application for a conservatorship2 in the Seventh Circuit Court for Davidson County,

Tennessee, Probate Division, Case No. 12P-305. Bonin registered the Navarro County

divorce decree in Davidson County and sought to enforce her role as managing

conservator of Jack. Ultimately, the Tennessee probate court denied Bonin’s request and

appointed Turner as Jack’s conservator.                  The conservatorship order additionally

provided Bonin with a schedule of unsupervised visitation with Jack.

        Less than a month after entry of the order of conservatorship, Turner filed an

Emergency Motion for Suspension of Parenting Time, which the Tennessee probate court

granted. The court suspended Bonin’s unsupervised visitations with Jack and limited



2
  Bonin confuses her role as managing conservator in the Texas divorce decree with a conservator appointed in
Tennessee. Under Tennessee law, the term conservator is used in place of “guardian” when the ward is an
adult. See TENN. CODE ANN. § 34-1-101(4) (“Conservator” . . . means a person . . . appointed by the court to
exercise the decision-making rights and duties of the person with a disability in one or more areas in which
the person lacks capacity as determined and required by the orders of the court. . . .”) and (9) (“Guardian”
. . . means a person . . . appointed by the court to provide partial or full supervision, protection and
assistance of the person or property, or both, of a minor. . . “) (emphasis added). Bonin’s assertion that the
Tennessee conservatorship equates with her role as managing conservator under Texas law is without
merit.
her to one four-hour, supervised visit per month in Detroit. Approximately seven

months after the Tennessee probate court’s Order altering Bonin’s visitation, Turner filed

a Motion for Immediate and Emergency Relief after Bonin filed a Motion for Restoration

of Visitation/Parenting Time. After a hearing, the Tennessee probate court granted

Turner’s motion, enjoined Bonin from making further scurrilous and false claims against

her older child on social media and other public forums, and granted Turner authority to

record Bonin’s telephone conversations with Jack. The probate court’s judgment was

affirmed by the Tennessee Court of Appeals. See In re Conservatorship of Turner, No.

M2013-01665-COA-R3-CV, 2014 Tenn. App. LEXIS 278, 2014 WL 1901115 (Tenn. Ct. App.

May 9, 2014).3 Turner filed a motion for contempt on August 12, 2013, which was heard

by the Tennessee probate court on September 4, 2014. The Tennessee probate court found

Bonin in contempt after she was recorded trying to convince Jack to make further baseless

allegations against his older sibling. The Tennessee probate court orally imposed a ten-

day sentence of confinement on Bonin, suspended for 180 days.

          In October 2015, Bonin filed a Petition for Developmental Disability Guardianship

over Jack in the probate court of Oakland County, Michigan, File No. 2015-366134-DD.

Bonin also filed numerous unfounded complaints with adult protective services in both

Michigan and Tennessee. Bonin moved back to Navarro County in December 2015. In

April 2016, after a hearing, the Tennessee probate court found Bonin in contempt for

continuing to repeat the malicious falsehoods regarding her older child on internet sites.




3
    The Tennessee appellate court’s opinion includes a much more detailed factual rendering.


In the Interest of Jack Wayne Turner                                                           Page 3
The Tennessee probate court reduced Bonin’s contact with Jack to one thirty-minute

telephone call per month and ordered Bonin to pay the attorney’s fees Turner had

incurred in the courts of Tennessee and Michigan. On July 29, 2016, the Tennessee

probate court again found Bonin in contempt of court for giving Turner a false address

and enjoined Bonin from having any further contact with Jack.

        Bonin initiated the present action in Navarro County on June 9, 2017.            The

Michigan probate court held a hearing on Bonin’s guardianship application on August

16, 2017 and denied her petition. After learning of Bonin’s litigation history in Tennessee,

the Michigan probate court ordered that any further proceedings regarding Jack should

take place in Nashville and awarded Turner his attorney’s fees. On August 17, 2017, after

a hearing, the Navarro County court sustained Turner’s special appearance and found

that it had no jurisdiction to consider Bonin’s claims. The Navarro Court additionally

sanctioned Bonin for attempting to circumvent the Tennessee courts and ordered her to

pay Turner’s attorney’s fees. The Navarro County court entered the following findings

of fact on October 15, 2017:

        1.      This case was filed in the 13th District Court of Navarro County as a
                divorce with children.

        2.      The 13th District Court granted the divorce on March 17, 1994 with
                the final decree signed on April 6, 1994.

        3.      The 13th District Court signed an Order Transferring Venue to
                Dallas County on June 9, 1998.

        4.      On June 26, 1998, the 303rd District Court in Dallas County placed
                the case on its docket.




In the Interest of Jack Wayne Turner                                                    Page 4
        5.      A Court in Tennessee, finding that neither of the parties nor their
                child lived in the State of Texas, entered orders regarding the parties
                and the child in the State of Tennessee.

        6.      The Respondent and the child then moved to the State of Michigan
                whereby the Petitioner attempted to modify the Tennessee orders in
                a Michigan court.

        7.      The Michigan court dismissed the Petitioner’s case in Michigan and
                ordered the Petitioner to pursue her case in Tennessee.

        8.      On June 9, 2017, the Petitioner filed a Petition to Modify Parent-Child
                Relationship in the 13th District Court knowing that the case
                remained in the State of Tennessee.

        9.      As of June 9, 2017, this case has never been transferred back to the
                13th District Court.

        10.     On August 16, 2017, the 13th District Court heard Respondent’s
                Special Appearance Pursuant to TRCP 120a, Motion to Dismiss,
                Motion to Take Judicial Notice, Motion to Grant Full Faith and
                Credit and Motion for Sanctions.

        11.     August 17, 2017, the Court granted Respondent’s motions in
                addition to awarding Respondent’s attorney’s fees in the amount of
                $15,509.00.

The trial court made the following conclusions of law:

        1.      Pursuant to the Texas Family Code § 155.005(b), the 13th District
                Court lost jurisdiction of this case on June 26, 1998.

        2.      Pursuant to the Texas Family Code § 155.202, the 303rd District
                Court lost jurisdiction of this case.

        3.      Sanctions in the amount of $15,509.00 are appropriately assessed
                against the Petitioner pursuant to Chapter 10 of the Civil Practice
                and Remedies Code.




In the Interest of Jack Wayne Turner                                                      Page 5
                                              Issues

        In her pro se brief, Bonin enumerates thirteen issues that she believes entitle her to

relief: (1) jurisdiction; (2) conservatorship; (3) transference of venue; (4) Dallas county

motions; (5) residency in Texas; (6) residency in Tennessee; (7) residency in Michigan; (8)

registration of Texas divorce decree for recognition; (9) sanction; (10) enforcement of

divorce decree; (11) enforcement of motion to modify parent-child relationship; (12)

violation of federal and state law, violations of civil liberties and human rights; and (13)

violations of parental rights.

                                       Standard of Review

        As noted, Turner filed a plea to the jurisdiction challenging the Navarro County

court’s jurisdiction to hear Bonin’s petition. A plea to the jurisdiction that questions a

trial court’s jurisdiction raises a question of law that the appellate court reviews de novo.

Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 227 (Tex. 2004). If a plea to the

jurisdiction includes evidence, then the trial court reviews the relevant evidence to

determine if a fact issue exists. Id. On appeal, our standard of review “generally mirrors

that of a summary judgment,” meaning we will take as true all evidence favorable to the

non-movant and indulge reasonable inferences and resolve doubts in the non-movant’s

favor. Id. at 228.

        The relevant facts in this case are not in dispute; only the application of the

pertinent law to those facts.4


4
 The facts relevant to our review appear in the various opinions and court proceedings in Michigan,
Tennessee, and Texas.



In the Interest of Jack Wayne Turner                                                        Page 6
                                                 Jurisdiction

           Bonin argues that only the 13th District Court in Navarro County has jurisdiction

to consider the issue of Jack’s conservatorship. However, the Navarro County court lost

jurisdiction once the case was transferred to Dallas County and placed on the docket of

the 303rd Judicial District Court. See TEX. FAM. CODE ANN. § 155.005(b) (“The jurisdiction

of the transferring court terminates on the docketing of the case in the transferee court.”).5

The case was never transferred back to Navarro County, and dismissal of the case after

the transfer to Dallas County did not revive the Navarro County court’s jurisdiction.

           Bonin argues that the Tennessee court did not have jurisdiction over the

conservatorship proceeding because Turner did not reside in Tennessee six months prior

to filing the application for conservatorship and none of the parties now live in Tennessee.

Bonin, however, cannot challenge the jurisdiction of a court of another state when she

was a party to the prior proceeding. See Layton v. Layton, 538 S.W.2d 642, 647 (Tex. App.—

San Antonio 1976, writ ref’d n.r.e.). Even assuming Bonin may collaterally attack the

Tennessee court’s jurisdiction in this proceeding, the record is clear that the Tennessee

probate court had jurisdiction over the conservatorship application. Bonin took Jack to

Tennessee in December 2011. Turner filed his conservatorship application while Jack was

residing in Davidson County with Bonin. Under Tennessee law, an action for the

appointment of a conservator must be brought in the county in which the person with a

disability resides. TENN. CODE ANN. § 34-3-101(b). The six-month residency requirement




5
    This section was effective prior to the date the case was transferred to Dallas County.


In the Interest of Jack Wayne Turner                                                          Page 7
to which Bonin refers relates to divorce proceedings. See TENN. CODE ANN. §§ 36-4-104;

36-4-105. The Tennessee probate court had jurisdiction.

        Although raised in her reply brief and in the trial court, Bonin did not specifically

note in her appellate brief that the Uniform Child Custody Jurisdiction and Enforcement

Act (“UCCJEA”) was applicable to this case. Assuming that the issue may be raised as

part of her jurisdictional argument, the Navarro County court did not err in finding that

jurisdiction was proper in Tennessee under the UCCJEA. The UCCJEA has been adopted

by Texas in Chapter 152 of the Family Code. However, Jack does not fall within the

protection of this Chapter because the statute defines a child as “an individual who has

not attained 18 years of age.” TEX. FAM. CODE ANN. § 152.102(2). Jack was over eighteen

years of age when Turner filed the application for conservatorship.

        Even if the UCCJEA is applicable, § 152.202 provides that the “exclusive”

jurisdiction of a Texas court that initially makes a child custody determination terminates

when “a court of this state or a court of another state determines that the child, the child’s

parents, and any person acting as a parent do not presently reside in this state.” Id. §

152.202(a)(2) (emphasis added). The Tennessee probate court found that Turner resided

in Michigan while, at the time the petition for conservatorship was filed, Bonin and Jack

resided in Nashville. The Navarro County court did not have jurisdiction to consider

Bonin’s petition.

        Bonin also argues in her reply brief that she should be permitted to reopen the

divorce proceeding in Navarro County because Jack is classified as an adult disabled

child. Under § 154.302 of the Family Code, a court may impose parental support for an


In the Interest of Jack Wayne Turner                                                    Page 8
adult disabled child for an indefinite period if the child’s disability exists on or before the

child’s eighteenth birthday. TEX. FAM. CODE ANN. § 154.302. A parent may file for

support for an adult disabled child, regardless of the child’s age, as an original suit

affecting the parent-child relationship if no court has continuing, exclusive jurisdiction.

Id., § 154.305. Because no court has continuing, exclusive jurisdiction of Bonin and

Turner’s divorce proceeding after the Dallas case was dismissed and the Tennessee court

found that none of the parties lived in Texas, the general venue provisions in the Family

Code apply. Bonin is required to file any suit affecting Jack as an adult, disabled child in

the county where Jack resides, which is not Navarro County. Id. § 103.001. Additionally,

once a guardian has been appointed for a child by order of a court of another state, the

child resides in the county where the guardian resides, which is also not Navarro County.

Id. § 103.001(c)(6).

        The trial court did not err in finding that it had no jurisdiction to consider Bonin’s

petition, and we overrule all of Bonin’s issues that are related to jurisdiction.6

                                               Sanctions

        In its order granting Turner’s motion for sanctions, the Navarro County court

specifically noted:

               On this day came on to be heard Respondent’s Motion for Sanctions
        filed by Respondent Bruce Wayne Turner. The Court considered the
        contents of the Court’s file, together with the evidence and argument of
        counsel. The Court finds that Petitioner filed a Motion to Modify the

6
 Bonin’s remaining issues relating to violations of federal and state law, violations of civil liberties and
human rights, and violations of parental rights are waived due to her failure to offer “clear and concise
argument for the contentions made, with appropriate citations to authorities and to the record.” TEX. R.
APP. P. 38.1(i); see also Bovee v. Houston Press LLP, No. 10-15-00346-CV, 2017 WL 1101280, at *3 (Tex. App.—
Waco Mar. 15, 2017, no pet.) (improperly briefed issues present nothing for review).


In the Interest of Jack Wayne Turner                                                                 Page 9
        Parent-Child Relationship in this Court. The Court finds that as a result of
        prior proceedings, this Court’s jurisdiction over this case was terminated in
        1998 pursuant to Texas Family Code § 155.005(b) when this Court
        transferred the case to Dallas County and the Dallas County District Clerk
        docketed it and that the Dallas County District Court lost jurisdiction over
        this case pursuant to Texas Family Code § 152.202 when the Probate Court
        of Nashville County, Tennessee found that neither the parties or the parties’
        child resided in Texas and acquired continuing exclusive jurisdiction.
               The Court further finds that petitioner attempted to modify the same
        order at issue here by filing in a Michigan Court and that the Michigan
        Court ordered Petitioner to return to the Nashville Probate Court to litigate
        these matters. She instead came here in an attempt to supersede the
        Nashville Probate Court orders. The Court further finds that Petitioner was
        aware of the prior litigation prior to filing the action, but that she either
        ignored the prior proceedings or disregarded the prior proceedings. The
        Court further finds that Petitioner brought her Motion to Modify in bad
        faith.

        We review the imposition of sanctions under an abuse-of-discretion standard.

Nath v. Tex. Children’s Hosp., 446 S.W.3d 355, 361 (Tex. 2014). An appellate court may

reverse the trial court’s ruling only if the trial court acted without reference to any guiding

rules and principles, such that its ruling was arbitrary or unreasonable. Id. We will not

find an abuse of discretion in awarding sanctions if some evidence supports the trial

court’s decision. Id. We will review the entire record in order to determine whether

imposition of sanctions constituted an abuse of discretion. Cherry Petersen Landry Albert

LLP v. Cruz, 443 S.W.3d 441, 449 (Tex. App.—Dallas 2014, pet. denied).

        Chapter 10 of the Civil Practice and Remedies Code allows sanctions for pleadings

filed with an improper purpose or that lack legal or factual support. Nath at 362. Section

10.001 specifies that the signatory of a pleading or motion certifies “to the signatory's best

knowledge, information, and belief, formed after reasonable inquiry”:




In the Interest of Jack Wayne Turner                                                    Page 10
        (1) the pleading or motion is not being presented for any improper
        purpose, including to harass or to cause unnecessary delay or needless
        increase in the cost of litigation;

        (2) each claim, defense, or other legal contention in the pleading or motion
        is warranted by existing law or by a nonfrivolous argument for the
        extension, modification, or reversal of existing law or the establishment of
        new law;

        (3) each allegation or other factual contention in the pleading or motion has
        evidentiary support or, for a specifically identified allegation or factual
        contention, is likely to have evidentiary support after a reasonable
        opportunity for further investigation or discovery; and

        (4) each denial in the pleading or motion of a factual contention is
        warranted on the evidence or, for a specifically identified denial, is
        reasonably based on a lack of information or belief.

TEX. CIV. PRAC. & REM. CODE ANN. § 10.001. “A court that determines that a person has

signed a pleading or motion in violation of Section 10.001 may impose a sanction on the

person, a party represented by the person, or both.” Id. § 10.004(a).

        The record is more than sufficient to support the Navarro County court’s findings

that Bonin filed the present petition to modify parent-child relationship in Texas knowing

that the proper forum was in Tennessee and that Bonin acted in bad faith. The Navarro

County court did not abuse its discretion in imposing sanctions against Bonin. We

overrule Bonin’s issue regarding the imposition of sanctions.

                                        Conclusion

        Having found no support for Bonin’s issues, we affirm the judgment of the trial

court, including the imposition of $15,509.00 in attorney’s fees.




In the Interest of Jack Wayne Turner                                                    Page 11
                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,*
       Justice Davis, and
       Justice Neill
       *(Chief Justice Gray concurs in the Court’s judgment. A separate opinion will
not issue.)
Judgment affirmed
Opinion delivered and filed May 22, 2019
[CV06]




In the Interest of Jack Wayne Turner                                             Page 12